DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim amendments filed 3/20/2022 have been entered. Applicants supplemental reasoning and amendments regarding the 112(a) and 112(b) rejections of prior claim 18 and 9 repetitively and as are presently part of claim 1, have overcome the previous 112(a) and 112(b) rejections thereof. 
The amendments to claim 20 have overcome the prior 112(a) rejection of claim 20. 

Claim Objections
Claim 20 objected to because of the following informalities: line 3 reads repetitively “the .  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 11, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (US 2019/0378731) in view of Stowell (US 9,018,110), Bourke (US 2011/0117202) and Takatani (US 2017/0165631).

Regarding claim 1, Yanagisawa discloses (Fig-1-3) an annealing apparatus comprising: 
a main body (chamber 201/102) configured to receive a plurality of mother substrate (200) for a display panel for a display device (the apparatus claim does not provide for method of annealing a specific substrate, it is held that it would be possible to anneal a mother substrate for display panel and further wafers (200) of the primary prior art may include substrates for display panels such as silicon based LEDs); 
a microwave generating unit (655) configured to generate microwaves to be transmitted to the main body (“By controlling the microwave oscillator 655 as described above, the wafer 200 is heated so that the amorphous silicon film formed on the surface of the wafer 200 is modified (crystallized) into a polysilicon film (S504).” [0074]); 
an incidence unit (654) configured to transmit the microwaves from the microwave generating unit to the main body (wave guide transmits microwaves to substrate within main body [0071]); and 
Yanagisawa is silent regarding a diffraction unit disposed between the incident unit and the main body, the diffraction unit configured to pass the microwaves therethrough before they are transmitted to the main body, the diffraction unit comprises a plurality of slits to diffract the microwaves.
However Stowell teaches (Fig-2) a diffraction unit (openings 110) disposed between the incidence unit (wave source 104 or the incidence unit of Yanagisawa) and the main body (102), the diffraction unit configured to pass the microwaves therethrough before the microwaves are transmitted to the main body (openings 110 directs waves towards area to be heated with means for providing non-uniform pattern of waves “The microwaves 112 radiating from the openings 110 in the leaky coaxial microwave source 104 create an interference pattern 202 comprising nodes and antinodes of varying intensity, as is well known. If a substrate is treated with the static interference pattern of the radiation, results of the treatment will be non-uniform across the substrate due to the non-uniform intensity of the radiation. To improve the uniformity of the radiation used for treating the substrate, the projection of the interference pattern 202 on the substrate may be changed periodically according to a selected frequency or pattern by subjecting the magnetron 124 to a frequency modulator 204.” (column 5-6, lines 57-3)) the diffraction unit comprises a plurality of slits to diffract the microwaves (slit width or height functions as diffraction point source of the plurality of openings 110 “The opening 110 generally has a width smaller than a wavelength of the radiation in one or more directions to produce radiation that behaves as a point source or line source in at least one direction” (Stowell column 5, lines 30-35)
The advantage of a diffraction unit disposed between the incident unit and the main body, the diffraction unit configured to pass the microwaves therethrough before they are transmitted to the main body the diffraction unit comprises a plurality of slits to diffract the microwaves, is to provide directing of microwaves towards a substrate “Openings such as the openings 110 are typically aligned along one side of the microwave source 104 facing the substrate support 106 to project microwaves toward the substrate support 106.” (column 4, lines 35-38), while having a non-uniform wave interference between slits to provide a dispersed heating of the substrate “If a substrate is treated with the static interference pattern of the radiation, results of the treatment will be non-uniform across the substrate due to the non-uniform intensity of the radiation. To improve the uniformity of the radiation used for treating the substrate, the projection of the interference pattern 202 on the substrate may be changed periodically according to a selected frequency or pattern by subjecting the magnetron 124 to a frequency modulator 204.” (column 5-6, lines 57-3).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yanagisawa with Stowell by adding to the end of plural wave guides of Yanagisawa, the slit openings facing substrate of Stowell, to provide directing of microwaves towards a substrate while including a non-uniform wave interference between slits to provide a dispersed heating pattern to the substrate. 
Yanagisawa is silent regarding the incidence unit comprises an opening of which a width widens in a direction extending from the microwaves generating unit toward the diffraction unit.
However Bourke teaches wherein the incidence unit comprises an opening of which a width widens in a direction (from microwave source through incidence unit towards substrate to be heated) extending from the microwaves generating unit toward the diffraction unit (the incidence unit may be horn shaped to increase divergence of the waves based on size of substrate to be heated “Electromagnetic horn applicators are a close variant of the waveguide applicator, with tapered openings to control the divergence of radiated field. In general, horns provide somewhat larger effective field size than equivalent size waveguides.” [0468]).
The advantage of the incidence unit comprises an opening of which a width widens in a direction extending from the microwaves generating unit toward the diffraction unit, is to increase the area of microwaves relative to a desired heating area [0468].
Therefore it would have been obvious to modify Yanagisawa as already modified by Stowell, further with Bourke, by replacing the linear waveguide of Yanagisawa with the expanded waveguide (horn) of Bourke, to increase the area of microwaves relative to a desired heating area. 
Yanagisawa is silent regarding the main body comprises a diffusive reflection structure formed on an inner surface of the main body, the diffusive reflection structure comprising protrusions and depressions, 
wherein a pitch value of the protrusions and a depth value of the depressions are about 54 mm to about 66 mm.
However Takatani teaches (Fig-3) the main body comprises a diffusive reflection structure (11) formed on an inner surface of the main body (1), the diffusive reflection structure comprising protrusions and depressions (protrusions 11 naturally has depression there between, see figure 3 having protrusion extending to next protrusion with recess shape there between, “Note that the rugged portions 11 may have, for example, the form of a plane on which triangular prisms are arranged, or a plane on which triangular pyramids, pyramids or semi-spheres are arranged. That is, the rugged portion may have any shapes that provide the advantageous effect of reflecting and diffusing the microwave.” [0034]), 
wherein a pitch value of the protrusions and a depth value of the depressions are about 54 mm to about 66 mm (protrusion are shaped to wavelength for diffusion and reflection of microwaves, emphasis added  “Note that the rugged portions 11 may have, for example, the form of a plane on which triangular prisms are arranged, or a plane on which triangular pyramids, pyramids or semi-spheres are arranged. That is, the rugged portion may have any shapes that provide the advantageous effect of reflecting and diffusing the microwave.” Takatani [0034], a semi-sphere shape that reflectively diffuses an electromagnetic wave will advantageously be shaped to a size of or slightly larger than the wavelength to be reflectively diffused (50mm in this instance) see Mie Scattering principle definition as provided by lavision.de “Mie scattering is elastic scattered light of particles that have a diameter similar to or larger than the wavelength of the incident light”).
The advantage of wherein the main body comprises a diffusive reflection structure formed on an inner surface of the main body, the diffusive reflection structure comprising protrusions and depressions, wherein a pitch value of the protrusions and a depth value of the depressions are about 54 mm to about 66 mm is to provide the advantageous effect of reflecting and diffusing the microwave about the substrate “Note that the rugged portions 11 may have, for example, the form of a plane on which triangular prisms are arranged, or a plane on which triangular pyramids, pyramids or semi-spheres are arranged. That is, the rugged portion may have any shapes that provide the advantageous effect of reflecting and diffusing the microwave.” [0034].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yanagisawa with Takatani, by adding to the main body of Yanagisawa the reflective diffusing features of Takatani, to provide the advantageous effect of reflecting and diffusing the microwave about the substrate. 


Regarding claim 3, Yanagisawa as modified by Stowell teaches the annealing apparatus of claim 1, Yanagisawa as modified by Stowell further teaches wherein each of the plurality of slits has a width of 180 mm or greater and 220 mm or less and a height of 45 mm or greater and 55 mm or less (Slit height is nesacary varied to wave length to provide a point source therefrom, “width” as taught by Stowell is directed to “height” of present application “The opening 110 generally has a width smaller than a wavelength of the radiation in one or more directions to produce radiation that behaves as a point source or line source in at least one direction” (Stowell column 5, lines 30-35), while a range of microwaves wave lengths are anticipated and cover the frequency’s of the present application “a frequency of the electromagnetic waves generated by the microwave oscillator 655 is controlled such that the frequency is within a range from 13.56 MHz to 24.125 GHz. More preferably, the frequency is controlled to a frequency of 2.45 GHz or 5.8 GHz.” (Yanagisawa [0053]), while further variation of wave length is anticipated in providing dispersed heating “If a substrate is treated with the static interference pattern of the radiation, results of the treatment will be non-uniform across the substrate due to the non-uniform intensity of the radiation. To improve the uniformity of the radiation used for treating the substrate, the projection of the interference pattern 202 on the substrate may be changed periodically according to a selected frequency or pattern by subjecting the magnetron 124 to a frequency modulator 204.” (column 5-6, lines 57-3) Applicants “width” of a slit is merely dependent to the size of substrate being heated as taught by “transverse dimension” of the slit, as is also disclosed by Stowell “The transverse dimension may be any desired dimension, depending on the radiation pattern desired. A larger transverse dimension will allow microwaves to radiate over a broader area with a relatively flat intensity profile” Stowell (column 4, lines 44-53)).

Regarding claim 5, Yanagisawa as modified by Stowell and Bourke teaches the annealing apparatus of claim 1, Yanagisawa as modified by Stowell and Bourke teaches wherein the incidence unit comprises a first opening adjoining the microwave generating unit has a height of 270 mm or greater and 330 mm or less and a width of 405 mm or greater and 495 mm or less (dimensions of openings of the diffraction unit are relative to dimension of the entire annealing apparatus so that a larger substrate to be annealed would require a larger annealing apparatus, Stowell teaches such a change in general waveguiding structure sizes regarding desired area size to be heated  “The transverse dimension may be any desired dimension, depending on the radiation pattern desired. A larger transverse dimension will allow microwaves to radiate over a broader area with a relatively flat intensity profile” Stowell (column 4, lines 44-53). 
Therefore it would have be obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the incidence unit dimensions to any size enabling coverage of microwaves to a desired heating area because it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP Routine Optimization 2144.05 II. 

Regarding claim 6, Yanagisawa as modified by Stowell and Bourke the annealing apparatus of claim 5, Yanagisawa as modified by Stowell and Bourke teaches wherein the incidence unit comprises a second opening adjoining the diffraction unit has a height of about 450 mm to about 550 mm and a width of about 630 mm to about  770 mm (dimensions of openings of the diffraction unit are relative to dimension of the entire annealing apparatus so that a larger substrate to be annealed would require a larger annealing apparatus, Stowell teaches such a change in general waveguiding structure sizes regarding desired area size to be heated  “The transverse dimension may be any desired dimension, depending on the radiation pattern desired. A larger transverse dimension will allow microwaves to radiate over a broader area with a relatively flat intensity profile” Stowell (column 4, lines 44-53).
Therefore it would have be obvious to someone with ordinary skill in the art at the time the invention was filed, to modify the incidence unit dimensions to any size enabling coverage of microwaves to a desired heating area because it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP Routine Optimization 2144.05 II. 


Regarding claim 11, Yanagisawa teaches the annealing apparatus of claim 1, Yanagisawa further discloses wherein the main body and the incidence unit are formed of a stainless steel (SUS) material (main body and incidence unit as part of the process furnace of figure 1 (dotted line A, see [0039]) are anticipatedly made of metal capable of reflecting microwaves “the process furnace according to the embodiments includes the case 102 serving as a cavity (process vessel) made of a material such as a metal capable of reflecting the electromagnetic waves.” [0039], while microwave reflective stainless steel is anticipated for use as construction material “The transfer housing 202 serving as a transfer vessel is made of a metal material such as aluminum (Al) and stainless steel (SUS)” [0041] (additionally it would have been obvious to someone with ordinary skill in the art to modify the incidence unit and main body with stainless steel for the advantages as disclosed in claim 12).

Regarding claim 13, Yanagisawa as modified by Stowell teaches the annealing apparatus of claim 11, Yanagisawa as modified by Stowell further teaches wherein the diffraction unit is formed of the SUS material. (Stowell teaches a reflective metal on the outer conductors 116 having slits 110 “The inner and outer conductors may be any electrically conducting material, such as copper, gold, silver, combinations thereof, or other conductors.” (column 3, lines 45-47), while the reflective metal stainless steel is anticipated by Yanagisawa as provided in parent claim 11, see reference to paragraphs [0039] and [0041] providing use of reflective metals to include anticipated construction using stainless steel).

Regarding claim 19, Yanagisawa discloses the annealing apparatus of claim 1, Yanagisawa further discloses wherein the main body is configured to receive a plurality of substrates (it is unclear how the annealing apparatus is configured to receive plurality of substrates, any void within the annealing apparatus configured to receive a substrate would inherently be capable of receiving a plurality of substrates, orientation of substrate such as describing a spatially stacked rack system etc. may provide a claim to structure), and wherein the substrate is a mother substrate for display panel for the display device (the apparatus claim does not provide for method of annealing a specific substrate, it is held that it would be possible to anneal a mother substrate for display panel and further wafers (200) of the primary prior art may include substrates for display panels such as silicon based LEDs). 

Regarding claim 20, Yanagisawa discloses the annealing apparatus of claim 19, Yanagisawa further discloses wherein the annealing apparatus is configured to perform a heat treatment on the the plurality of substrates by setting a predetermined temperature (uniform temperature is achieved “it is possible to heat the wafer 200 uniformly, and it is also possible to improve the processing uniformity on the surface of the wafer 200” [0086] at a desired temperature “such that a temperature of the wafer 200 has a desired temperature distribution.” [0049]) and a predetermined time of the heat treatment (heat treatment occurs over a predetermined time “After a predetermined processing time elapses, the rotation of the boat 217, the supply of the gas, the supply of the microwaves and the exhaust via the exhaust pipe 231 are stopped” [0075]) to prevent from forming hillocks on a surface of the plurality of substrates (little weight is given to reasons for providing the predetermined heating time, however the uniform processing of the substrate is disclosed “the entirety of the wafer 200 is uniformly modified” [0082]).

Claims 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa in view of Stowell Bourke and Takatani and in further view of Suzuki (US 5,487,875).

Regarding claim 10, Yanagisawa teaches the annealing apparatus of claim 1, Yanagisawa is silent regarding wherein the diffusive reflection structure comprises silver (Ag) coated on an inner surface of the diffusive reflection structure. 
However Suzuki teaches wherein the diffusive reflection structure comprises silver (Ag) coated on an inner surface of the diffusive reflection structure (silver coating enhances microwave reflectivity “The cylindrical waveguide 101 is constituted by stainless steel so as to have desirable mechanical strength, and the inside wall face thereof is applied with a coating comprising a copper layer and a silver layer by means of a conventional metal plating technique for the purpose of preventing occurrence of transmission loss of a microwave” (column 17, lines 10-16)).
The advantage of wherein the main body comprise silver (Ag) coating, is to provide a more reflective surface providing a higher work efficiency of microwaves targeting a workpiece to be heated “the purpose of preventing occurrence of transmission loss of a microwave” (column 17, lines 10-16). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yanagisawa with Suzuki, by adding to the reflective metal of Yanagisawa as modified by Takatani, the silver coating of Suzuki, to provide a structure member with a more reflective member providing a higher work efficiency of microwaves targeting a workpiece to be heated.

Regarding claim 12, Yanagisawa teaches the annealing apparatus of claim 11, Yanagisawa is silent regarding wherein the main body and the incidence unit comprise silver (Ag) coated on an inner surface of the SUS material.
	However Suzuki teaches wherein the main body and the incidence unit comprise silver (Ag) coated on an inner surface of the SUS material (silver coating enhances microwave reflectivity “The cylindrical waveguide 101 is constituted by stainless steel so as to have desirable mechanical strength, and the inside wall face thereof is applied with a coating comprising a copper layer and a silver layer by means of a conventional metal plating technique for the purpose of preventing occurrence of transmission loss of a microwave” (column 17, lines 10-16)).
The advantage of wherein the main body and the incidence unit comprise silver (Ag) coated on an inner surface of the SUS material, is to provide a structure member with a more reflective member to maintain strength of structure while providing a higher work efficiency of microwaves targeting a workpiece to be heated “the purpose of preventing occurrence of transmission loss of a microwave” (column 17, lines 10-16). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yanagisawa with Suzuki, by modifying to the stainless reflective metal of Yanagisawa, the stainless metal with silver coating of Suzuki, to provide a structure member with a more reflective member to maintain strength of structure while providing a higher work efficiency of microwaves targeting a workpiece to be heated.

Regarding claim 14, Yanagisawa discloses the annealing apparatus of claim 1, Yanagisawa is silent regarding wherein the inner surface of the main body and an inner surface of the incidence unit comprise silver (Ag) coated on the inner surface of the main body and an inner surface of and the inner surface of the incidence unit.
However Suzuki teaches wherein an inner surface of the main body and an inner surface of the incidence unit comprise silver (Ag) coated on the inner surface of the main body and the inner surface of the incidence unit (reflective surfaces are enhanced by silver coating “The cylindrical waveguide 101 is constituted by stainless steel so as to have desirable mechanical strength, and the inside wall face thereof is applied with a coating comprising a copper layer and a silver layer by means of a conventional metal plating technique for the purpose of preventing occurrence of transmission loss of a microwave” (column 17, lines 10-16)).
The advantage of wherein the inner surface of the main body and an inner surface of the incidence unit comprise silver (Ag) coated on the inner surface of the main body and an inner surface of and the inner surface of the incidence unit, is to enhance the desired reflectivity of components thereby providing a higher work efficiency of microwaves targeting a workpiece to be heated “the purpose of preventing occurrence of transmission loss of a microwave” (column 17, lines 10-16). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Yanagisawa with Suzuki, by modifying to the stainless reflective metal of Yanagisawa, the silver coating of Suzuki, to enhance the desired reflectivity of components thereby providing a higher work efficiency of microwaves targeting a workpiece to be heated.

Response to Arguments
Applicant's arguments filed 3/20/2022 have been fully considered but they are not persuasive. 
Applicant firstly argues pages 3-4 regarding newly amended claim 1, that the combination of references cannot be combined. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a shared technical feature of the arts is a uniform heating of substrate through electromagnetic waves, further the present apparatus claim does not provide for method of annealing a specific substrate, it is held that it would be possible to anneal a mother substrate for display panel and further wafers (200) of the primary prior art Yanagisawa may include substrates for display panels such as silicon based LEDs).
Therefore the rejection is maintained. 

Applicant secondly argues page 4-5 regarding claims 7-9, that Takatani provides a rugged portion 11 however no relation to a size of the said rugged portion 11 to the reflected wavelength size is give. 
However Examiner respectfully disagrees because Takatani provides that the shape of the rugged portion 11 in relation to the microwaves of incidence there on is shaped to reflect and diffuse said microwaves, emphasis added “Note that the rugged portions 11 may have, for example, the form of a plane on which triangular prisms are arranged, or a plane on which triangular pyramids, pyramids or semi-spheres are arranged. That is, the rugged portion may have any shapes that provide the advantageous effect of reflecting and diffusing the microwave.” [0034], while it is known principle that to reflect and diffuse an electromagnetic wave the shape of the diffuse reflector is proportionate to the size of the microwave, the Mie principle as such defined by lavision.de providing evidence “Mie scattering is elastic scattered light of particles that have a diameter similar to or larger than the wavelength of the incident light”.
Therefore the rejection is maintained. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761